Case: 14-50685      Document: 00512973329         Page: 1    Date Filed: 03/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50685
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 18, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ANTONIO HUERTA-GUTIERREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-1437-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Antonio Huerta-Gutierrez appeals the 51-month within-guideline
sentence imposed after he pleaded guilty to illegally reentering the United
States after deportation. We review sentences for reasonableness under an
abuse-of-discretion standard. See Gall v. United States, 552 U.S. 38, 46 (2007);
Rita v. United States, 551 U.S. 338, 351 (2007). Generally, we first determine
whether the district court committed any “significant procedural error, such as


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50685    Document: 00512973329      Page: 2      Date Filed: 03/18/2015


                                 No. 14-50685

failing to calculate (or improperly calculating) the Guidelines range, treating
the Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a)
factors, selecting a sentence based on clearly erroneous facts, or failing to
adequately explain the chosen sentence.” Gall, 552 U.S. at 51. We then
consider “substantive reasonableness . . . under an abuse-of-discretion
standard.” Id. The 51-month sentence is undisputedly within the properly
calculated guideline range and is thus presumed reasonable. See United States
v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      Huerta-Gutierrez    nonetheless       contends   that     the   sentence     is
substantively unreasonable because it is greater than necessary to achieve
federal sentencing goals. He argues that the illegal-reentry Guidelines lack an
empirical basis so that his sentence is not entitled to a presumption of
reasonableness; but he acknowledges that the argument is foreclosed by
United States v. Mondragon-Santiago, 564 F.3d 357,366-67 (5th Cir. 2009).
Otherwise, his mere disagreement with the district court's assessment of the
sentencing factors is insufficient to rebut the presumption of reasonableness.
See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
      Huerta-Gutierrez has not shown that his sentence was substantively
unreasonable. See Gall, 552 U.S. at 51. The judgment is AFFIRMED.




                                        2